NO. 12-15-00128-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

ROBERT LAFAYETTE WALKER,                          §      APPEAL FROM THE
APPELLANT

V.                                                §      COUNTY COURT AT LAW NO. 3

THE STATE OF TEXAS,
APPELLEE                                          §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
          Robert Lafayette Walker appeals his conviction for the offense of driving while
intoxicated and, in three issues, challenges the trial court’s denial of his motion to suppress. We
affirm.


                                           BACKGROUND
          Appellant was charged by complaint and information for committing the offense of
driving while intoxicated in Smith County on or about July 3, 2014.            The complaint and
information further alleged that Appellant was previously convicted of driving while intoxicated
on February 14, 2011.
          Appellant filed a motion to suppress, challenging the law enforcement officer’s basis for
initiating a traffic stop. The trial court denied the motion to suppress. Thereafter, Appellant
pleaded guilty to the offense, and was sentenced to two hundred days of confinement. This
appeal followed.
                                   COMMISSION OF A TRAFFIC OFFENSE
        Appellant raises three issues challenging the trial court’s denial of his motion to suppress.
In his first issue, Appellant contends that the video from the arresting officer’s patrol car does
not support his testimony.
Standard of Review
        A trial court’s ruling on a motion to suppress is reviewed for an abuse of discretion and
involves a bifurcated analysis. Delafuente v. State, 414 S.W.3d 173, 177 (Tex. Crim. App.
2013). First, we give almost total deference to a trial court’s determination of the historical facts
that the record supports, and second, we review de novo the trial court’s application of the law to
facts that do not turn on credibility and demeanor. Abney v. State, 394 S.W.3d 542, 547 (Tex.
Crim. App. 2013). We will uphold the trial court’s ruling if it is correct under any theory of law
applicable to the case. State v. Duran, 396 S.W.3d 563, 571 (Tex. Crim. App. 2013). However,
we review “indisputable visual evidence” contained in a videotape de novo. Id.
Applicable Law
        Section 545.051 of the transportation code requires that “an operator on a roadway of
sufficient width shall drive on the right half of the roadway[.]” TEX. TRANSP. CODE ANN.
§ 545.051(a) (West 2011). The statute provides exceptions to this requirement, but none are
applicable here. See id.1 Section 545.063 of the transportation code requires an operator to drive
on the right side of the roadway on a “highway having two or more roadways separated by a
space, physical barrier, or clearly indicated dividing section constructed to impede vehicular
traffic.” See id. § 545.063(a) (West 2011). Subsection (b) further provides that an operator may
not


        drive over, across, or in a dividing space, physical barrier, or section constructed to impede
        vehicular traffic except: (1) through an opening in the physical barrier or dividing section or space;
        or (2) at a crossover or intersection established by a public authority.


Id. § 545.063(b).




        1
           The exceptions include (1) the passing of another vehicle; (2) situations involving obstructions; (3)
operating on roadways divided into three marked lanes for traffic; and (4) operating on a roadway restricted to one-
way traffic. See TEX. TRANSP. CODE ANN. § 545.051(a)(1)–(4) (West 2011).


                                                          2
Discussion
       The hearing on Appellant’s motion to suppress was relatively short, and Appellant’s sole
basis for the motion concerned the legality of the traffic stop.
       Richard Hoover, a trooper for the Texas Department of Public Safety, was the sole
witness during the hearing. The record showed that Trooper Hoover was dispatched to a report
of a “drunk driver” by a 911 caller. Trooper Hoover traveled to the location, found the suspected
drunk driver, and initiated a traffic stop. He testified that he did not obtain any information from
the 911 caller or include the call in his report because he had his “own probable cause” to stop
Appellant. Specifically, Trooper Hoover testified that he stopped Appellant for “crossing the
[double] yellow line.”
       It is well established that a law enforcement officer’s decision to stop an automobile is
reasonable where he has probable cause to believe that a traffic violation has occurred. See
Whren v. U.S., 517 U.S. 806, 812, 116 S. Ct. 1769, 1774, 13 L. Ed. 2d 89 (1996); Walter v.
State, 28 S.W.3d 538, 542 (Tex. Crim. App. 2000). On appeal, Appellant argues that the
disposition of this case “depends upon a single fact and not any legal issue: Did the state trooper
actually see a traffic violation before he detained Mr. Walker?”
       Trooper Hoover’s patrol car video was admitted into evidence and played during his
testimony. The trooper testified that the camera on the patrol car is “zoomed out” and that things
appear farther away than they actually are. He explained that the reason the camera is positioned
in this way is to capture what can be seen “all around the car.” On cross-examination, defense
counsel asked where, in the video, it showed the commission of the traffic violation. Trooper
Hoover responded that “[i]t’s in the video prior to me going around the vehicle.” He further
explained that the camera was stationed over the passenger seat of his patrol car. Thus, he could
not, “while I’m driving down the road, make sure the camera captures everything while I’m
trying to stop people that are crossing yellow lines.”
       Appellant contends that the patrol car video is “indisputable visual evidence” that he did
not cross the double yellow line. “Indisputable visual evidence” is conclusive evidence that does
not pivot on an evaluation of credibility and demeanor. Miller v. State, 393 S.W.3d 255, 264
(Tex. Crim. App. 2012). We have reviewed the patrol car video and conclude that it does not
constitute “indisputable visual evidence” because it does not conclusively contradict Trooper
Hoover’s testimony. The State contends that the resolution of this issue turns on the arresting



                                                  3
officer’s credibility because the patrol car video “does not show much of anything leading up to
the traffic stop.”
         When there exists a factual dispute regarding the contents of a videotape, the trial court’s
findings are afforded almost total deference.                 Id.   A question “turns” on an evaluation of
credibility and demeanor when the testimony of one or more witnesses, if believed, is always
enough to add up to what is needed to decide the substantive issue. Duran, 396 S.W.3d at 573.
         Here, in its role as the factfinder, the trial court believed Trooper Hoover’s testimony and
found that he witnessed Appellant cross over the double yellow line dividing opposing lanes of
traffic. This conduct is a violation of sections 545.051 and 545.063 of the transportation code. 2
See TEX. TRANSP. CODE ANN. §§ 545.051; 545.063. Because Trooper Hoover observed this
violation, he had probable cause to initiate the traffic stop. See Walter, 28 S.W.3d at 542.
Conclusion
         The disposition of this case turns on the specific question of whether Trooper Hoover saw
Appellant commit the traffic violation.              Because the video does not conclusively disprove
Trooper Hoover’s testimony, and the trial court found that Trooper Hoover observed Appellant
cross the double yellow line, it did not abuse its discretion in denying Appellant’s motion to
suppress. Accordingly, we overrule Appellant’s first issue on appeal.


                                        RELIABILITY OF CITIZEN TIP
         In his second and third issues, Appellant contends that the anonymous caller’s tip was not
corroborated by Trooper Hoover, and that the anonymous caller failed to give a detailed
description of the vehicle.
         Trooper Hoover testified that he did not rely on the tip to initiate the traffic stop because
he independently observed Appellant commit a traffic violation. We have concluded that the
traffic stop was valid. In such circumstances, we need not analyze the reliability of the tip. See
Chung v. State, 475 S.W.3d 378, 383-84 (Tex. App.—Waco 2014, pet. ref’d) (concluding that



          2
            Appellant’s counsel orally requested findings of fact and conclusions of law at the suppression hearing.
Appellant points out, and we agree, that the trial court made its essential findings of fact and conclusions of law on
the record at the hearing. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (“The findings and
conclusions need to be recorded in some way, whether written out and filed by the trial court, or stated on the record
at the hearing.”).




                                                          4
process to analyze reliability of tip does not apply when officer separately observes traffic
violation).
         Appellant’s second and third issues are overruled.


                                                  DISPOSITION
         Having overruled Appellant’s three issues, we affirm the judgment of the trial court.


                                                                JAMES T. WORTHEN
                                                                   Chief Justice




Opinion delivered July 20, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 20, 2016


                                         NO. 12-15-00128-CR


                               ROBERT LAFAYETTE WALKER,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                            Appeal from the County Court at Law No. 3
                        of Smith County, Texas (Tr.Ct.No. 003-82609-14)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.